DETAILED ACTION
Statement of Reasons for Allowance	
Claims 1-6, 8-15, 21-22, 25-28 (renumbered as 1-20, for issue) are allowed. 
Independent claims 1, 25 and 27 respectively recites the limitations: 
receive as one of the plurality of reconstruction requests a single reconstruction request for image reconstruction using a projection data set acquired by a scan including radiation and detection of X-rays, the single reconstruction request being a single request to reconstruct a series of images of one of examination target parts of a subject;
divide the single request to reconstruct the series of image into a respective pair of tasks including (1) a respective first task for reconstructing at a first priority level a first set of images in a first reconstruction range of the series of images and (2) a respective second task for reconstructing at a second priority level a second set of images in a second reconstruction range of the series of images, wherein a number of images in the first set of images is smaller than a number of images In the second set of images, and wherein the first priority level is a higher priority level than the second priority level;
manage, as a priority queue, an order of execution of the respective first task and the respective second task by adding the respective first task and the respective second task to the priority queue such that all respective second tasks are scheduled to be executed after all respective first tasks, and
execute all the respective first tasks before any of the second tasks.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIWEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on Monday-Friday 8:30am-5:30pm east.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/WEI WEN YANG/           Primary Examiner, Art Unit 2667